VAN DYKE, P. J.
The Superior Court in and for the City and County of San Francisco made a final decree of distribution and an order settling the final account in the above entitled estate. Estelle Kratz and Linda Koch appealed. Thereafter they filed in the superior court a notice of motion to vacate the decree. This motion was denied and they appealed. The matters were transferred to this court. Thereafter respondent Weston filed herein his notice of motion to dismiss the appeals. Before the hearing there was filed herein by appellants a document titled “Verified Bequest for Disqualification,” wherein appellants, through their attorney of record, John P. Doran, Esq., “petitioned” for the disqualification of all members of this court. A perusal of the verified petition discloses that it states no facts whatever as a basis for any claim that any member of this court is disqualified to act herein.
In view of the failure of the petition to allege any facts from which even an inference of disqualification could be drawn, this court has decided to ignore the petition and to order it stricken from the files. (People v. Darby, 114 Cal.App.2d 412, 439 [250 P.2d 743] ; Keating v. Superior Court, 45 Cal.2d 440, 443 [289 P.2d 209].)
The notice of motion to dismiss the appeals states the ground of the motion to be that the appeals are sham, frivolous and moot in that neither Estelle Kratz nor Linda Koch has any interest in or to the estate of Bodda; that contests of the will of decedent filed by them have been dismissed on the ground they are not interested parties, and the orders and judgments of dismissal have become final. It appears that these assertions are true and that it has been finally adjudicated that appellants have no right to participate in probate proceedings in the Bodda estate; that they are mere interlopers. The motions to dismiss the appeals must therefore be granted.
It is ordered that the “Verified Bequest for Disqualification” filed herein by John P. Doran, Esq., be stricken from the files and that the appeals herein be dismissed.
Peek, J., and Sehottky, J., concurred.
A petition for a rehearing was denied December 16, 1959, and appellants’ petition for a hearing by the Supreme Court was denied January 20, 1960. Peters, J., did not participate therein.